Zel M. Fischer, Judge,
dissenting.
I respectfully dissent. Watson was required to allege facts showing both that his untimely initial motion “falls within a recognized exception to the time limits” and that he is entitled to relief on the substantive claim in his amended motion. Dorris v. State, 360 S.W.3d 260, 267 (Mo. banc 2012). Watson did neither.
Watson’s Untimely Motion is Not Excused by a Recognized Exception
There are only two exceptions that excuse the untimely filing of a Rule 29.15 motion: “(1) when post-conviction counsel abandons the movant; and (2) when rare circumstances outside the movant’s control justify late receipt of the motion.” Moore v. State, 328 S.W.3d 700, 702 (Mo. banc 2010) (emphasis added). Watson argues he falls under the second exception. In Price v. State, 422 S.W.3d 292 (Mo. banc 2014), this Court explained the second exception applies when a movant “takes every step he reasonably can within the limitations of his confinement to see that the motion is filed on time” but *439“the active interference of a third party beyond the inmate’s control frustrates those efforts and renders the inmate’s motion untimely.” Id. (emphasis added). It does not apply when the movant “did not do all that he could do to effect a timely filing of his Rule 29.15 motion,” i.e., when the movant takes “no steps to meet (or even calculate) the applicable filing deadline for his motion.” Id. Watson took no steps to calculate the deadline that applied to his circumstances or verify the filing deadline stated by the circuit court. Therefore, he did not do all he could do to ensure the timeliness of his motion. There was also no “active interference of a third party,” which narrowly refers only to actions taken by those on whom the movant must rely, but cannot control, in taking the final step of physically filing the initial motion with the correct court.1 Id. The circuit court’s incomplete statement2 had absolutely no bearing on this step in the process. Accordingly, Watson “cannot benefit from the exception to Rule 29.15 ... for circumstances in which a reasonable, good faith effort by the inmate to write and timely file an initial motion under Rule 29.15(b) is frustrated by the active interference of a third party on whom the inmate had to rely but could not control.” Id. at 303.
Accepting that Watson does not fall under any recognized exception, the principal opinion endeavors to create a third exception to excuse Watson’s untimely filing. In doing so, the principal opinion strays from the basic justification underlying both established exceptions: that the motion was untimely through no fault of the movant. This is why the first exception, abandonment by counsel, does not apply when “counsel’s apparent inattention results from movant’s negligence or intentional failure to act.” Luleff v. State, 807 S.W.2d 495, 498 (Mo. banc 1991). And this is also why the second exception, rare circumstances outside the movant’s control, does not apply when the movant has not done all he can do to 'file a timely motion. Price, 422 S.W.3d at 302. But under these circumstances, Watson is not without fault. The circuit court made correct statements concerning the filing deadlines that would apply to most defendants. The circuit court just did not cover the filing deadline for every scenario that could occur following sentencing. It was still Watson’s responsibility to verify and comply with the filing deadline that applied to his facts and circumstances. Nothing precluded him from doing so. “[T]he initial motion under Rule 29.15(b) requires no legal expertise or assistance and is designed to be an informal filing that can be completed by an inmate acting alone.” Id.
Moreover, as the principal opinion recognizes, Rule 29.07(b)(4) does not require a sentencing court to advise of the filing *440deadlines for post-conviction relief motions, and any failure to so advise will not excuse an untimely motion. In holding that, unlike a sentencing court’s silence, a sentencing court’s incomplete statement of all the potential deadlines will excuse an untimely motion, the practical effect of the principal opinion is that prudent sentencing courts will choose to stay silent concerning filing deadlines. This is not a positive result for the vast majority of defendants, who undoubtedly benefit from being advised of the filing deadlines that would generally apply to them at the earliest opportunity.3 Nevertheless, following the principal opinion, any sentencing court that chooses to advise of the filing deadline necessarily takes the risk of accidentally stating a deadline that does not apply to a particular defendant’s circumstances. Rather than take a risk that a statement concerning the applicable post-conviction deadline will be incomplete for every factual scenario not yet known, sentencing courts will remain silent as to any filing deadline for the original motion or, at most, just make a record that the defendant was given a copy of the rule at the completion of sentencing.
Watson Did Not Plead Facts Warranting Relief
Even if Watson’s untimeliness were excusable, he is not entitled to an evidentiary hearing on his motion. To be entitled to an evidentiary hearing, a movant must plead facts that, if true, would warrant relief. Goodwin v. State, 191 S.W.3d 20, 24-25 (Mo. banc 2006). If a movant fails to do so, “a hearing shall not be held.” Rule 29.15(h). Pursuant to the test set forth in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), a movant must prove both a performance prong and a prejudice prong to warrant relief for an ineffective assistance of counsel claim. Failure to prove either prong defeats such a claim. See Taylor v. State, 382 S.W.3d 78, 81 (Mo. banc 2012). Regarding the performance prong, to be entitled to an evidentiary hearing, a movant must allege facts showing “that counsel’s representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688, 104 S.Ct. 2052. Watson’s claim fails on this first prong.
The principal opinion erroneously holds Watson has met the pleading requirement by merely alleging his trial counsel would testify he had no strategy in foregoing the lesser-included offense instructions. The principal opinion recognizes a reasonable attorney may have foregone the instructions but nevertheless suggests the performance prong of the Strickland test depends on whether Watson’s trial counsel confirms or denies at an evidentiary hearing that he consciously employed a strategy in foregoing the instructions. This is not how the Strickland test works. Watson received the same performance—foregoing the instructions—regardless of whether it was the result of strategy or inadvertence. This is why “[t]he relevant question is not whether counsel’s choices were strategic, but whether they were reasonable.” Roe v. Flores-Ortega, 528 U.S. 470, 481, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000). That means the performance prong depends only on whether any attorney, acting reasonably under the circumstances, would have fore*441gone the lesser-included offense instructions.4 The principal opinion’s assertion that there must also be an inquiry into whether this particular attorney subjectively pursued a strategy in foregoing the instructions is directly contrary to what the Supreme Court of the United States has held regarding the performance prong:
Although courts may not indulge “post hoc rationalization” for counsel’s deci-sionmaking that contradicts the available evidence of counsel’s actions, neither may they insist counsel confirm every aspect of the strategic basis for his or her actions. There is a “strong presumption” that counsel’s attention to certain issues to the exclusion of others reflects trial tactics rather than “sheer neglect.” After an adverse verdict at trial even the most experienced counsel may find it difficult to resist asking whether a different strategy might have been better, and, in the course of that reflection, to magnify their own responsibility for an unfavorable outcome. Strickland, however, calls for an inquiry into the objective reasonableness of counsel’s performance, not counsel’s subjective state of mind.
Harrington v. Richter, 562 U.S. 86, 109-10, 131 S.Ct. 770, 178 L.Ed.2d 624 (2011) (emphasis added) (internal citations omitted).
That the Strickland test of objective reasonableness does not turn on trial counsel’s subjective reasons—or lack thereof— in rendering performance is undoubtedly well-established.5 In fact, this Court has *442recently reaffirmed this principle on multiple occasions. In Dorsey v. State, 448 S.W.3d 276, 295 n.13 (Mo. banc 2014), this Court rejected the movant’s argument that the performance prong was proved by trial counsel’s inability to explain why he did not call a certain witness: “The fact that Mr. Slusher could not explain why he did not contact Dr. Lyskowski does not necessarily mean he was ineffective.... So long as Mr. Slusher performed as a reasonably competent attorney would, his subjective reasoning behind his performance is irrelevant.” (Emphasis added). Likewise, in McNeal v. State (McNeal II), 500 S.W.3d 841, 844 (Mo. banc 2016), this Court rejected the movant’s argument that the performance prong was proved because trial counsel’s performance was not based on a strategic decision: “[Wjhether counsel’s performance was the product of a conscious decision is immaterial— what matters is whether counsel’s performance was objectively reasonable, however it came about.” (Emphasis added).
The fallacy in the principal opinion is its reliance on McNeal v. State (McNeal I), 412 S.W.3d 886 (Mo. banc 2013), while ignoring McNeal II. Like Watson here, the movant in McNeal I alleged his trial counsel failed to request a lesser-included offense instruction due to inadvertence rather than strategy, and, in a split decision, this Court remanded for an evidentiary hearing on the allegation. Id. at 889-91. Following the evidentiary hearing, however, this Court unanimously held in McNeal II that whether the movant’s trial counsel had foregone the lesser-included offense instruction due to inadvertence or strategy was immaterial because all that mattered was whether foregoing the instruction was objectively reasonable. 500 S.W.3d at 844. In other words, the theoretical underpinning of McNeal I—that a movant could establish the performance prong by proving at an evidentiary hearing that counsel’s performance was a result of inadvertence rather than strategy—was subsequently expressly rejected in McNeal II. See id.; see also Dorsey, 448 S.W.3d at 295 n.13. In short, McNeal I was an inexplicable departure from the Supreme Court’s, as well as this Court’s, application of the Strickland test. See Harrington, 562 U.S. at 109-10, 131 S.Ct. 770; Yarborough, 540 U.S. at 8, 124 S.Ct. 1; Flores-Ortega, 528 U.S. at 481, 120 S.Ct. 1029; Love v. State, 670 S.W.2d 499, 501-02 (Mo. banc 1984). As reestablished by this Court in McNeal II and Dorsey, the performance prong does not turn on trial counsel’s subjective reasoning. To the extent it held otherwise, McNeal I has not been followed by this Court and should not be followed now.
Notably, aside from McNeal II, the principal opinion makes no effort to dispute or distinguish the cases cited herein. This includes this Court’s opinion in Dorsey, which mirrors the holding of McNeal II and is just as irreconcilable with the principal opinion. Instead, the principal opinion clings to the aberration of McNeal I, ignoring the mountain of authority against it. Apparently, the principal opinion believes this Court should even ignore the Supreme Court on this issue. Certainly, the majority in McNeal I did not intend to do so. But none of the Supreme Court cases cited herein (other than Strickland) were acknowledged in McNeal I, nor were any of them cited in the briefs before this Court. Given that these Supreme Court cases have now been brought to this Court’s attention, there is no logical justification for perpetuating McNeal I’s departure from settled law.
“If anything turned on counsel’s precise thought process, we would remand for an evidentiary hearing, but in this case none is necessary. The Strickland test, as already noted, is an objective one; as long *443as counsel performed as a competent lawyer would, his or her detailed subjective reasoning is beside the point.” Cofske v. United States, 290 F.3d 437, 444 (1st Cir. 2002) (emphasis added). Because it was objectively reasonable for Watson’s trial counsel to forego the lesser-included offense instructions, it does not matter whether trial counsel subjectively lacked a strategy in doing so. Even if trial counsel indeed testified at an evidentiary hearing that he had no strategy in foregoing the instructions, this would not prove the performance prong. See McNeal II, 500 S.W.3d at 844; Dorsey, 448 S.W.3d at 295 n.13; Love, 670 S.W.2d at 501-02. The principal opinion does not, and cannot, dispute that this would be the case, as controlled by McNeal II, Dorsey, and Love. Despite the fact Watson’s allegation cannot warrant relief even if proved at an evidentiary hearing, the principal opinion remarkably holds his allegation still warrants an evidentiary hearing. This is not only a waste of judicial resources but an unnecessary burden on the prosecuting attorney and two public defenders (one who will be called upon to testify and one who will interrogate, both as to the irrelevant matter of counsel’s subjective reasoning in not requesting lesser-included offense instructions). Contrary to the principal opinion’s misguided application of the Strickland test, Watson is not entitled to an evidentiary hearing for the simple reason that he has not pleaded facts that, if true, would warrant relief.

. The second exception "arises out of the practical reality that an inmate cannot comply with Rule 29.15 without relying on a third party to some extent.” Price, 422 S.W.3d at 302. “Rule 29.15(b) requires that the inmate ‘shall file’ this motion in the sentencing court and an inmate, by definition, cannot comply with such a requirement on his own.” Id. (emphasis added in original). “Instead, inmates—unlike nearly every other category of civil litigants—cannot initiate post-conviction proceedings without relying on the assistance of one or more third parties to take the motion from the inmate and deliver it to the circuit clerk for filing.” Id.


. At sentencing, the circuit court stated: "In order to obtain review of your conviction and sentence, you must file a verified Criminal Procedure Form Number 40 within 180 days after your delivery to the Missouri Department of Corrections; otherwise, you waive or give up your rights under Rule 29.15.” The circuit court's statement was incomplete because the stated deadline applies only when an appeal is not taken. See Rule 29.15(b).


. "The time limits in Rules 24.035 and 29.15 serve the legitimate end of avoiding delay in the processing of prisoner's claims and prevent the litigation of stale claims.” Dorris, 360 S.W.3d at 269 (internal quotations omitted). "If a meritorious collateral claim exists, the rule is designed to bring it to the fore promptly and cogently. No one, least of all prisoners, stand to gain from a prolonged ... post-conviction process.” Fields v. State, 572 S.W.2d 477, 483 (Mo. banc 1978).


. Watson's counsel argued at trial that Watson did not commit one of the elements of first-degree robbery because he did not display or threaten the use of what appeared to be a deadly weapon or dangerous instrument, He repeatedly reminded the jury that it was necessary to find all the elements and, because the State did not prove this particular element, the juty had to find Watson not guilty. Consistent with this argument, any attorney acting reasonably in the same circumstances could have foregone the lesser-included offense instructions in the hopes of outright acquittal, rather than submit the instructions and practically ensure a conviction based on the undisputed elements.


. See, e.g., Yarborough v. Gentry, 540 U.S. 1, 8, 124 S.Ct. 1, 157 L.Ed.2d 1 (2003) (“[Ejven if an omission is inadvertent, relief is not automatic. The Sixth Amendment guarantees reasonable competence, not perfect advocacy judged with the benefit of hindsight.”); Allen v. United States, 829 F.3d 965, 968 (8th Cir. 2016) (rejecting argument that an evidentiary hearing was necessary to determine counsel's subjective reason for challenged performance because the performance was objectively reasonable); Wilder v. United States, 806 F.3d 653, 660 (1st Cir. 2015) ("[T]he ineffective assistance of counsel inquiry is concerned with objective reasonableness rather than what counsel did or did not know.”); Boyer v. Chappell, 793 F.3d 1092, 1102 n.6 (9th Cir. 2015) (noting it was immaterial that trial counsel stated his challenged performance was not based on a tactical decision); Williams v. Trammell, 782 F.3d 1184, 1201 (10th Cir. 2015) ("Nor is there a need for a hearing under Strickland, where our concern is the objective reasonableness of the lawyer’s conduct—not the lawyer’s subjective reasoning."); Castillo v. Florida, 722 F.3d 1281, 1285 n.2 (11th Cir. 2013) ("The relevant question under Strickland's performance prong, which calls for an objective inquiry, is whether any reasonable lawyer could have elected not to object for strategic or tactical reasons, even if the actual defense counsel was not subjectively motivated by those reasons.”); Thomas v. Varner, 428 F.3d 491, 501 n.10 (3d Cir. 2005) ("[l]t is appropriate for a court to dispose of a case in which conduct is objectively reasonable without considering counsel’s strategy. ... Put differently, no hearings as to counsel’s strategy are necessary in cases in which the conduct challenged is objectively reasonable, as. courts can simply reject the claims on reasonableness grounds.”); Moody v. Polk, 408 F.3d 141, 151 n.6 (4th Cir. 2005) (recognizing immateriality of counsel’s admission that challenged performance "was not a tactical decision” because the relevant question is whether the challenged performance was objectively reasonable).